On Application for Rehearing.

Per Curiam.
The import of the opinion is that the intent of the testator as shown by the will is that the testator’s property shall be taken, held and administered, and the net income therefrom enjoyed, by the testator’s son, Melvin, subject to “an income from” the “estate amounting to not less than one hundred dollars per month, ” to be paid to the testator’s daughter Yida Blanche during her natural life, ’ ’ the particular monthly payments to be made to the daughter being subject to the approval of the court to effectuate the testator’s intent as shown by the will.
Rehearing denied.
Whitfield, P. J. and West and Terrell, J. J., concur.
Taylor, C. J., and Browne, J., concur in the opinion.
Ellis, J.:
The above is the import of the opinion which I think does not correctly interpret the will.